Order entered October 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01179-CV

                           IN RE MICHAEL C. WADE, Relator

                Original Proceeding from the 397th Judicial District Court
                                 Grayson County, Texas
                              Trial Court Cause No. 046500

                                          ORDER
                       Before Justice Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of habeas

corpus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE